Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1. (Currently Amended) A boron heterocyclic compound, having a structure represented by Formula (I):

    PNG
    media_image1.png
    205
    102
    media_image1.png
    Greyscale

Formula (I).
wherein L is

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,
and D is any one of the following groups:
 
    PNG
    media_image3.png
    151
    273
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    203
    551
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    144
    694
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    203
    509
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    437
    653
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    297
    427
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    110
    177
    media_image9.png
    Greyscale

wherein Z’ is a C atom, an N atom, an O atom, [[or]] an S atom, or an Si atom; 
U’1, U’2, [[and]] U’3 ,  and U’4 are each independently selected from the group consisting of C1-C6 alkyl and C6-C12 aryl;
m’ and n’ are 0[[,]]; and p’ and q’ are [[is]] 0, 1 or 2;
when Z’ or X’ is an oxygen atom or a sulfur atom, p’ and q’ are [[is]] 0; 
wherein Z is a C atom, an N atom, an O atom or an S atom;
U3 is selected from the group consisting of a hydrogen atom, C1-C6 alkyl, and C1-C6 alkoxy;
q is 0, 1 or 2,;
when Z is an oxygen atom or a sulfur atom, q is 0;
wherein R and R' are each independently selected from the group consisting of a hydrogen atom, C1-C4 alkyl, and phenyl;
and
# indicates a bonding position.

2-4. (Cancelled)

5. (Currently Amended The boron heterocyclic compound according to claim 1, wherein D is any one of the following groups:

    PNG
    media_image10.png
    388
    558
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    96
    129
    media_image11.png
    Greyscale
,
wherein R and R' are each independently selected from the group consisting of a hydrogen atom, C1-C4 alkyl, and phenyl.

6-12. (Cancelled)

13. (Currently Amended) A boron heterocyclic compound 

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

 
    PNG
    media_image14.png
    834
    1031
    media_image14.png
    Greyscale



14. (Original) The boron heterocyclic compound according to claim 1, wherein an energy difference ΔEst between a lowest singlet energy level S1 of the boron heterocyclic compound and a lowest triplet energy level T1 of the boron heterocyclic compound satisfies: ΔEst=ES1-ET1≦0.20 eV.
15. (Currently Amended) A display panel, comprising an organic light-emitting device, 
wherein the organic light-emitting device comprises an anode, a cathode, and a light-emitting layer disposed between the anode and the cathode, 
a light-emitting material of the light-emitting layer comprises a host material and a guest material, wherein the guest material is 

16. (Original) The display panel according to claim 15, wherein the organic light-emitting device further comprises one or more layers selected from a hole injection layer, a hole transmission layer, an electron blocking layer, a hole blocking layer, an electron transmission layer or an electron injection layer. 

17. (Original) A display apparatus, comprising the display panel according to claim 15.




Authorization for this examiner’s amendment was given in a telephone interview with Charles Gray on 5/29/2022.





















Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Ono et al (US 2015/0097162) for the following reasons:

Regarding claims 1 and 13, Ono et al discloses the following compound:

    PNG
    media_image15.png
    240
    222
    media_image15.png
    Greyscale
,
where X is B ([0114]); and Ra is an optionally substituted aryl  or an optionally substituted heteroaryl. The optionally heteroaryl includes groups such as carbazolyl and the optionally substituted aryl includes phenyl or biphenyl, each substituted with groups such as diarylamino group, i.e. a diphenylamino group. However, the reference does not disclose or suggest a compound comprising a biphenyl substituted with groups such as 

    PNG
    media_image4.png
    203
    551
    media_image4.png
    Greyscale
 , etc for D in Formula (I) as recited in claim 1 or the compounds as required by claim 13.

In light of the above, the present claims are passed to issue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767